MEMORANDUM **
Eleazar Villegas, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging, among other things, that prison officials at Salinas Valley State Prison were deliberately indifferent to his safety by failing to house him with a non-gang member. Villegas also appeals the district court’s denial of class certification, and dismissal of claims pursuant to 28 U.S.C. § 1915A. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000) (Section 1915A dismissals); Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam) (summary judgment). We affirm.
The district court properly denied class certification because Villegas, a non-attorney representing himself, cannot represent others. See Cato v. United States, 70 F.3d 1103,1105 n. 1 (9th Cir.1995).
Dismissal of Villegas’ claim against High Desert State Prison was proper because Villegas failed to exhaust his administra-*929five remedies. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam).
Dismissal of Villegas’ deliberate indifference to medical needs, due process, and retaliation claims was proper pursuant to 28 U.S.C. § 1915A because Villegas failed to state a claim as to these causes of action. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.1985) (medical deliberate indifference); Wolff v. McDonnell, 418 U.S. 539, 556-57, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (due process); Barnett v. Centoni, 31 F.3d at 815-16 (retaliation).
Summary judgment on Villegas’ deliberate indifference claim naming prison officials of Salinas Valley State Prison was proper because he failed to raise a genuine issue of material fact as to whether these defendants acted with deliberate indifference to his safety. See Jeffers v. Gomez, 267 F.3d 895, 914 (9th Cir.2001) (per cu-riam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.